NO. 07-06-0455-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                   JULY 6, 2007
                         ______________________________

                                TERRY J. MORRISON,

                                                              Appellant

                                            v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 137TH DISTRICT COURT OF HOCKLEY COUNTY;

               NO. 2006-414,081; HON. CECIL G. PURYEAR, PRESIDING
                        _______________________________

                             MEMORANDUM OPINION
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Terry J. Morrison contends the evidence is legally and factually insufficient to

sustain his conviction of forgery of a financial instrument. We affirm the judgment.

      The standards by which we test the sufficiency of the evidence are well established

and are found in Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979)

and Watson v. State, 204 S.W.3d 404 (Tex. Crim. App. 2006). We refer the parties to

those cases.
        Christopher Gonzalez, the owner of New Meaning Drywall, discovered that some

checks on his business account were missing. Thereafter, he closed his account.

        On May 25, 2006, Lance Branscum delivered an order of pizzas to an apartment.

Appellant answered the door but only wide enough to accept the pizzas and give

Branscum a check. The check was written against the closed account of Christopher

Gonzalez and had on its face the name “C. Michael Gonzalez d/b/a New Meaning Drywall.”

The address of the drywall business also appeared on it. Apparently because the

instrument contained the endorsement of a “Michael Gonzalez,” appellant told Branscum

that it was from his roommate. However, the actual account owner testified that he did not

know appellant; thus it could be rationally inferred that he was not appellant’s roommate.

        Branscum did not ask for identification but instead returned to his vehicle. So too

did he observe that the address on the check was not that of the location at which he

delivered the pizzas. Consequently, he called the telephone number on the check and

reached C. Michael Gonzalez (the actual account owner) who told Branscum that he did

not order any pizzas.

        Appellant was charged with forgery with intent to defraud and harm another by

passing a forged writing knowing such writing to be forged.1 See TEX . PEN . CODE ANN .

§32.21(a)(1)(B) and (b) (Vernon Supp. 2006). Before us, he does not challenge the

sufficiency of the evidence to show that he passed a forged writing, but questions whether

the State proved he knew it to be forged.

        Authority illustrates that from evidence of a defendant making an affirmative, false

statement explaining how he obtained the instrument, a jury can rationally conclude,


        1
         The State established through its own expert handwriting witness that appellant was not the m aker
of the check.

                                                    2
beyond all reasonable doubt, that he had knowledge of the instrument’s forged nature.

See Williams v. State, 688 S.W.2d 486, 490 (Tex. Crim. App. 1985); see also Colburn v.

State, 501 S.W.2d 680, 682 (Tex. Crim. App. 1973) (holding that false representations as

to the maker or origin of the check constitute sufficient evidence to prove knowledge the

check is forged); Golden v. State, 475 S.W.2d 273, 274 (Tex. Crim. App. 1971) (holding

that the evidence was sufficient to prove knowledge of its forged nature when the

defendant possessed and passed the forged check and falsely represented that he

obtained it from a specific person). Here, the check appeared to be executed by Michael

Gonzalez of New Meaning Drywall. The maker, according to appellant, was his roommate.

Yet, the address appearing on the check was not that of the location whereat appellant was

found. Moreover, C. Michael Gonzalez of New Meaning Drywall testified that he did not

know appellant. From this, and the teachings of Williams, Colburn, and Golden, we

conclude that the evidence was sufficient to permit a rational jury to conclude beyond

reasonable doubt that appellant knew the check given Branscum was forged.

       As to the factual sufficiency of the evidence, none of the police officers investigating

the crime remembered Branscum telling them that appellant had said his roommate wrote

the check. Nevertheless, the credibility of Branscum was for the jury to resolve, and we

find no basis on which to overturn its resolution of that issue. If believed, the evidence was

both legally and factually sufficient to sustain the conviction.

       The judgment of the trial court is affirmed.



                                                  Per Curiam

Do not publish.



                                              3